UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7857



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARUS ZEHRBACH,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. W. Craig Broadwater,
District Judge. (1:00-cr-00033-WCB; 1:05-cv-00079-WCB)


Submitted: February 15, 2007              Decided: February 26, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darus Zehrbach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darus Zehrbach seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2255 (2000) motion.                The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district    court    is    debatable    or    wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Zehrbach has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions     are    adequately    presented      in   the

materials     before   the    court    and    argument    would    not    aid   the

decisional process.



                                                                         DISMISSED




                                      - 2 -